Citation Nr: 1201844	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  11-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

The propriety of the finding that the Veteran was a fugitive felon resulting in the termination of Department of Veterans Affairs disability compensation for the period from December 27, 2001, to January 23, 2008, and the creation of an overpayment. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from January 1976 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine.

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In July 2008, the RO notified the Veteran that his disability compensation would be discontinued for the period from December 27, 2001, to January 23, 2008, because he had been identified as a fugitive felon on the basis of an outstanding warrant for that period.  

A veteran eligible for compensation may not be paid such benefit for any period during which he is a fugitive felon.  





The term "fugitive felon" means a person who is a fugitive by reason of (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (b) violating a condition of probation or parole imposed for commission of a felony under a Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011). 

The record shows that an arrest warrant was issued for the Veteran on August 1, 2001, from the Hampden County Superior Court of Springfield, Massachusetts for a complaint involving several felony offenses.  

The retroactive termination of disability compensation for the period from December 27, 2001, the effective date of 38 U.S.C.A. § 5313B, to January 23, 2008, the date that the Veteran's arrest warrant was recalled, resulted in an overpayment in excess of $7,284.90, according to a July 2008 letter from the VA Debt Management Center in St. Paul, Minnesota.  

The matter of the validity of the overpayment must be addressed before a claim for waiver of an overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) (cited 63 Fed. Reg. 31,264 (1998)). 

A review of the file indicates that during the period in question the Veteran was frequently incarcerated.  The date of the offenses for which the criminal complaint was filed in the Hampden County Superior Court was on January 12, 2001.  The Veteran was incarcerated in a Massachusetts jail from January 16, 2001, to March 28, 2001.  He was next incarcerated in the State of Maine, including the Androscoggin County jail, from July 19, 2001, to September 19, 2001, from October 8, 2001, to November 20, 2001, from March 19, 2002, to June 4, 2002, on October 23, 2004, and from August 13, 2005, to June 6, 2007.  Then, he was incarcerated in various correctional facilities in Massachusetts beginning on January 22, 2008.  

The Veteran argues that his disability benefits should be reinstated for the period during which an arrest warrant was outstanding between 2001 and 2008, because he was incarcerated for some of that period, and that VA knew of his incarceration as his benefit checks were reduced during that period on account of his incarceration.  The Veteran argues that as the Bureau of Prisons notified VA of his incarcerations and VA had knowledge of the "warrant tracking system" during his incarcerations, it was VA's responsibility to inform him of his fugitive felon status prior to 2008.  

The Veteran asserts that VA should have known by dealing with the Bureau of Prisons that he had an outstanding warrant and acted on it earlier than 2008.  The Veteran testified that he was aware of the outstanding warrant issued in Massachusetts, but he was incarcerated in the State of Maine at the time. He stated that when he was released in October 2001, it was his understanding that the warrant was lifted and he was supposed to go back to Massachusetts on his own to turn himself.  He stated he never made it to Massachusetts as he was jailed on a probation violation in October 2001.  He also testified that after he was released he went back and forth to visit Massachusetts, that he was never arrested, and that he was arrested in January 2008 and informed of the outstanding warrant.    

On the basis of the current record, there is insufficient evidence to determine whether the Veteran was a fugitive under 38 C.F.R. § 3.665(n).  

In light of the above, further evidentiary development is needed to determine whether the Veteran was correctly identified as a fugitive felon under 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain documentation from the Hampden County Superior Court of Springfield, Massachusetts, which issued the warrant on August 1, 2001, as to the following:  

(a).  What attempts, if any, were made to notify the Veteran that a warrant had been issued on August 1, 2001, including whether it was known that on the date the warrant was issued the Veteran was in jail in Androscoggin County, Maine; 

(b).  What were the circumstances and scope of any attempt, prior to January 23, 2008, to execute the warrant; 

(c).  Why was the warrant cleared and resolved on January 23, 2008; and,  

(d).  Whether there was any information that the Veteran was intentionally trying to avoid prosecution during the time that the felony warrant was outstanding from August 1, 2001, to January 23, 2008, particularly during the periods of time that he was not incarcerated.  

2.  After the above development is completed, adjudicate the question of whether the Veteran was a fugitive felon under 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n) for the period of December 27, 2001, to January 23, 2008.  If he is not found to have fugitive felon status during the period in question, the query ends and the Veteran's disability compensation award must accordingly be amended.  If he is found to have fugitive felon status during the period in question, develop and adjudicate the claim of entitlement to waiver of recovery of an overpayment of disability compensation for the period of December 27, 2001, to January 23, 2008 based on the Veteran's fugitive felon status.  




If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



